Title: Session of Virginia Council of State, 23 December 1778
From: Virginia Council of State
To: 



Wednesday December 23d 1778.


Present
His Excellency;
Dudley DiggesJames Madison &
Thomas WalkerBenjamin Waller
Esquires



The General Assembly having passed a Resolution empowering the Governor with the Advice of Council, to raise a Regiment of Voluntiers to consist of Six hundred Men rank & file, with proper officers to command them, for the particular purpose of guarding the British Prisoners which are now, or may hereafter be stationed in this Commonwealth, &, until such Regiment be raised, to call out Detachments of the Militia for the purpose aforesaid; and it being represented that upwards of 4000 prisoners are on their March to Charlottesville in Albemarle County—The Board advised his Excellency to give Orders to the County Lieutenants of Amherst, Buckingham, Louisa, Orange, Culpeper & Goochland to march one hundred of their respective Militias to guard the said Prisoners when Colonel Charles Lewis of Albemarle shall give them Notice, & to desire the said Lieutenants respectively in conjunction with two of their field officers immediately to appoint two Captains two Lieutenants & two Ensigns & to direct them forthwith to raise two Companies of Voluntiers to relieve the Militia in the Duty of guarding the said prisoners; And the Board also advised that Charles Lewis Esqr. be appointed the Colonel, Francis Taylor the Lieutenant Colonel, & William Fountaine the Major to command the said Regiment, when raised; And that a Letter be written to Colonel Lewis informing him of what has been done and desiring that he would represent to the Officer who commands the Escorte to the prisoners the necessity of his staying ’til a regular Guard is inlisted, by shewing the Danger of committing the Business to raw Militia ill armed, half Clad, ignorant of Discipline, & of every thing requisite to prevent the Mischiefs which may be done by the prisoners, many of whom as well Officers as privates may be ill disposed & watchful to take every Advantage which Ignorance or Inattention may give them.
Adjourned till tomorrow 10 oClock.
Signed  Dudley Digges
Thomas Walker
James Madison
Benja Waller
